 IntheMatter of THE CHAMPION PAPER AND FIBRECOMPANY(HAMILTON DIVISION) and PAPER WORKERS ORGANIZING COMMIT-TEE, C. 1. 0.Case No. 9-R-1807.-Decided August 21,1945Frost and Jacobs,byMr. Cornelius J. Petzhold,of Cincinnati, Ohio,for the Company.Mr. I. E. Mitchell,of Hamilton, Ohio, for the Union.Miss Virginia A. Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Paper Workers Organizing Com-mittee, C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Champion Paper and Fibre Company (Hamilton Divi-sion), Hamilton, Ohio, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore James A. Shaw, Trial Examiner. Said hearing was held atHamilton, Ohio, on June 8, 1945. The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:DFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Champion Paper and Fibre Company, an Ohio corporation,with its office and principal place of business in Hamilton, Ohio, isengaged in the manufacture, sale, and distribution of pulp, cardboard,and paper products.During the past 12-month period the Company63 N. L. R. 13., No. 68.445 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurchased raw materials valued in excess of $250,000, all of which wasshipped to it from points outside the State of Ohio.During the sameperiod the Company sold finished products valued in excess of$1,000,000, a substantial portion of which was shipped to points outsidethe State of Ohio.The Company concedes that for the purposes of this proceeding itis engaged in commerce within the meaning of the National LaborRelations Act.II.THE ORGANIZATION INVOLVEDPaper Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about April 10, 1945, the Union, by letter, notified the Com-pany of its claim to represent a majority of the Company's productionand maintenance employees of its Hamilton Division plant and re-quested recognition as their exclusive bargaining representative. Inreply, the Company advised the Union by letter that it would notaccord such recognition in the absence of certification by the Board.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of production and maintenanceemployees engaged in the Company's Hamilton Division plant,exclu-sive of certain employee classifications.The parties are in substantialaccord as to the general composition of the unit. They are in dispute,however, as to the status of certain employees discussed below.For organizational purposes, the Company has divided its plant intodepartments, which in turn have been subdivided into smaller units,each of which has been assigned a serial number for identificationpurposes.The parties are agreed that, in general, the unit shouldcover specified departments 2 as well as some portions of other depart-'The Field Examiner reported that the Union submitted 793 membership applicationcards ; that there were approximately 2,060 employees in the appropriate unit ; and thatthe cards were dated during the months of January through April 1945.2 1.Mechanical;2.Major Service;3. Fibrous Preparation;4. Coating Mill Preparation ;5.Chemical Preparation;6Chlorine Plant ; 7. Cardboard Manufacture;8.Coating MillMiscellaneous;and 9. No. 2 Mill Finishing. THE CHAMPION PAPER AND FIBRE COMPANY447ments.3The following categories, however, are job classificationswhich the Company would include and the Union would exclude.Clerks:In the various production and maintenance departmentsthere are employees classified as "clerks."The Union seeks to excludethese employees on the ground that they are office and clerical em-ployees.The Company contends that these employees are erroneouslydesignated as "clerks," their duties being an integral part of produc-tion and maintenance operations.The location and duties of theseemployees are as follows :Mechanical Dept. No. 442:One clerk who collects the recordinggraphs from the various paper-making machines in the electrical shop.Mechanical Dept. No. 447:Two "millwrights" clerks who delivermaterials, tools, and supplies to the millwrights and keep account ofhours spent on machine repair.Major Service Dept. No. 460:One "steam" clerk who checks gauges,and recording devices in the boiler room.Minor Service Dept. No. 480,-Seven "mill supply store" clerks whoissue tools and supplies on requisition.No. 2 Mill Finishing Dept. No. 919:One clerk whose duties are pre-dominantly clerical.All of the clerks referred to,supra,are hourly paid; they are car-ried on the same pay roll as the other production and maintenanceemployees and are not considered office personnel by the Company;their -duties are performed side by side with production and mainte-nance. workers, and they are under the same supervision as are theother production employees in each of their respective departments.The evidence indicates that the majority of these employees are en-gaged in work which, in normal times, had been handled by the indi-vidual machine operator but that, due to increased volume of businessduring the last 5 years with the resultant necessity for facilitatingoperations, these positions were developed in a specialization effort tosave production time.Under these circumstances, we shall, in ac-cord with our established policy, include these employees in the unithereinafter found appropriate.4General Dept. No. 405:One of the units in the plant is known asthe Sample Shop and is concerned with procuring, processing, andmailing paper samples to company customers.All employees inthis shop are on a salary basis except one who is on an hourly basis.The parties are agreed that the salaried employees be excluded but are110. No.481-Motor Trucks;11.No. 490-Salvage and Reclaim;12.No. 499-BoxShop ; 13, Trainers;and 14, Regular Part-time Employees.4Matter of Kearney&Trecker Corporation,60 N. L. R. B. 148;Matter ofGoodmanManufacturingCo., 58 N. L. R. B 531. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDin dispute as to the single hourly employee.This employee gathers,trims, and packs samples.While he is supervised by the foreman ofthe Sample Shop, in the performance of his duties he works in theplant proper as well as in the Sample Shop.We are of the opinionthat the duties and interests of this employee are closely aligned withthose of the production employees; we shall therefore include him inthe unit.'General Dept. No. 413:In the sanitation unit there are several em-ployees classified as janitors.Their responsibilities are limited tothe care of general facilities such as fountains, restrooms, and lockerrooms throughout the plant.They do not service the offices.Theyare paid on an hourly basis and are subject to the same rules and regu-lations as those governing the production and maintenance employees.We shall include the janitors in the production unit .6Paper cutting and Fundamental Research Dept. No. 473:One de-partment of the plant is concerned with research.Approximately 12employees in this department are engaged in working on possible im-provements for old machinery.They are paid on an hourly basisand their duties consist primarily of operating machines to test thedevelopment of new processes.Normally such employees are trans-ferred to the research department from production department andfrequently return to production departments.No special qualifica-tions, either educational or technical, are required for-these positions.Although they are under the supervision of the Research Department,much of the time they work side by side with production machineoperators.In view of their interchangeability and the fact that theirwork is essentially an integral part of the production process, we areof the opinion that the interests of these employees are sufficientlyidentified with those of the production and maintenance employees towarrant their inclusion.Accordingly, we shall include them in theunit.Minor Service Dept. No. 485:The Company maintains cafeteriafacilities for the benefit of its employees.The work entails the prep-aration and serving of foods in the cafeteria.Because their dutiesdiffer substantially from those of the production and maintenanceemployees, we shall exclude them.'Minor Service Dept. No. 488:A number of employees are classifiedaswatchmen.They are stationed at the various department en-trances and it is their duty to guard the property as well as thesafety of the employees against fire, theft, etc.They are paid on an5 See footnote 4,supra.9Matter of Morden Frog & CrossingWorks,62 N. L R. B. 1270 ;Matter ofColumbusand Southern Ohio ElectricCompany,59N. L. R. B. 1429.2Matter of General AircraftEquipment,Inc.,58 N. L. R.B. 1525;Matter of Servel, Inc.,58 N. L.R. B. 5. THE CHAMPION PAPER AND FIBRE COMPANY449hourly basis.Since they are neither deputized nor militarized, anddo not perform monitorial duties, we shall include them in the unit.sMinor Services Dept. No. 492:A group of employees operate theCompany's Print Shop.The work is concerned with printing adver-tising literature, forms, and related matter.These employees arenot engaged in the production activities carried on in the plant proper.We are of the opinion that the duties and interests are substantiallydifferent from those of the production and maintenance employees.Accordingly, we shall exclude them .9Paper Mill No. 1 Dept. No. 819; Coating Mill Finishing Dept. No.849; Paper Mill No. 2 Dept. No. 2:In these departments there area large number of employees classified as inspectors, whose duty it isto examine the Company's products in its various stages of production.Although they are under separate supervision of a chief inspector,over 50 percent of their time is spent in close proximity with theproduction employees.They are compensated on a poundage basis,but their wage is comparable to that of production workers.Theirwork is an integral part of the manufacturing process and we findthat their interests are identified closely with those of the productionand maintenance employees.We shall include the inspectors in theunit 10We find that all production and maintenance employees in the Com-pany's Hamilton Division plant, including employees in the depart-ments designated Mechanical, Major Service, Fibrous Preparation,CoatingMill Preparation, Chemical Preparation, Chlorine Plant,Cardboard Manufacturing, Coating Mill Miscellaneous, No. 2 MillFinishing, No. 481-Motor Trucks, No. 819 (Inspection), No. 849(Inspection), No. 909 (Inspection), Salvage and Reclaim, Box Shop,Trainers,11 and also including hourly paid clerks in departments num-bers 442, 447, 460, 480, and 919, the hourly paid employee in No. 405(Sample Shop), the janitors in No. 413 (Sanitation), the hourly paidemployees in No: 472 (Paper Cutting, and Fundamental Research),the watchmen in No. 488, and inspectors in Numbers 819, 849, and 909,but excluding employees in No. 485 (Cafeteria) and employees inNo. 492 (Print Shop) and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.8Matter of Sylvania Industrial Corporation,61 N. L R B. 1585.9Matter of Norris, Incorporated,60 N. L R. B. 29710Matter of Armstrong Tire & Rubber Company,61 N. L. R. B. 1503,Matter of Scottd Williams, Incorporated,58 N. L. R. B 249.n The parties are in agreement as to the inclusion of those employees classified as"Trainers." 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit, including regular part-time em-ployees,12 who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 .(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The ChampionPaper and Fibre Company (Hamilton Division), Hamilton, Ohio, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) clays from the date of this Direction, under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing regular part-time employees and employees who did not work dur-ing the said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by PaperWorkers Organizing Committee, C.I.O., for the purposes of collectivebargaining.12The parties are in agreement that the Company's regular part-time employeesshall bedeemed eligible to vote.